DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment and Arguments
Claims 1-20 are pending and under examination. In view of the amendment filed on June 9, 2021, independent claims 1, 8, 16 have been amended.
The amendment to claims 1, 8 and 16 overcome all rejections in the most recent Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aboytes (US 2011/0213403, which is cited in the IDS filed on November 2, 2015) in view of Rapaport (US 2010/0318178, which is cited in the most recent Office action) and further in view of Bose et al. (US 2006/0058838, which is cited in the most recent Office action).

Referring to claim 16, Aboytes discloses a method of removing clot from a vessel (Figs. 11A-12A; paragraphs [0109]-[0115]), the method comprising:
delivering a clot retrieval device across the clot (Figs. 11B-11C and para [0113]), wherein the clot retrieval device comprises:
a shaft 1022 (Figs. 11A-11D; para [0109]-[0110]) comprising a proximal end, a distal end, and defining a longitudinal axis;
an outer body 1026 (Figs. 11A-11D; para [0109]-[0110]) extending along a longitudinal axis attached to the shaft and concentric with the longitudinal axis, wherein the outer body comprises:
struts that diverge from the longitudinal axis (Figs. 11A-11D show the expandable member has a plurality of struts that diverge from the longitudinal axis in the expanded configuration. Aboytes discloses “The mesh of the expandable members can be made by a variety of different forms, including but not limited to, braiding, weaving, welding, or laser cutting” (paragraph [0141]). Examiner notes that wires to form the mesh can be interpreted as struts. Furthermore, the term “laser cutting” means that the expandable members is formed by a process of using laser to cut a tubular member or a flat sheet to form the expandable member. Thus, the expandable member as shown in Figs. 11A-11D, which is formed by laser cutting process, has struts. Extrinsic evidence, Shu et al. (US 2010/0076482) discloses “The materials from which the frames 30 of the invention are generally made include a series of wires arranged into a generally elongated tubular support structure... Alternatively, the frame 30 may instead be formed from a single piece of material (e.g., a tube of material that is machined to provide a desired structure configuration). That is, in one exemplary embodiment, the frame 30 may be laser cut from a single piece of material or may be assembled from a number of different components” (paragraph [0019])),
a first scaffolding section, 1066, which is located near the distal end of tubular member 1022, and
a second scaffolding section 1068 connected distal of the first scaffolding section;
expanding the clot retrieval device so that the scaffolding sections deform at least a portion of the clot between an inlet between the first and second scaffolding sections into the clot reception space (paragraphs [0131]-[0133]).
Aboytes discloses the invention substantially as claimed except for disclosing (1) an inner body attached to the shaft and concentric with the longitudinal axis, the inner body comprising struts that diverge from the longitudinal axis, having a collapsed delivery configuration, wherein the outer body and at least partially overlying the inner body, and wherein the scaffolding sections of the outer body being expandable to a radial extent which is greater than the inner body in the deployed configuration to define a clot reception space between the inner body and the scaffolding sections; and expanding the clot retrieval device so that the scaffolding sections deform at least a portion of the clot between an inlet between the first and second scaffolding sections into the clot reception space; and (2) the second scaffolding section hingedly connected distal of the first scaffolding section.
Again referring to claim 1, as to (1), however, in the same field of endeavor, which is a clot retrieval device for removing clot from a blood vessel, Rapaport discloses a cylindrical and tubular inner expandable body 420 located inside an outer expandable body 20 to provide perfusion (paragraph [0095]). Fig. 8 of Rapaport’s drawings, which is reproduced below, shows the outer body at least partially overlying the inner body and the outer body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space between the inner and outer bodies for receiving clot 440. Fig. 8 also shows that the inner body includes struts that diverge from the longitudinal axis Examiner notes that one of ordinary skill in the art would understand that a large clot would block the lumen of the expandable body of the device of Aboytes. A total blockage of the expandable body of Aboytes will prevent the supply of oxygenated blood to the organs located from the downstream of the blockage site. In light of the disclosures above, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have provided an inner expandable member as suggested by Rapaport to the inside to the expandable body of Aboytes to act as a perfusion conduit to supply oxygenated blood beyond the blockage location.

    PNG
    media_image1.png
    415
    711
    media_image1.png
    Greyscale

Still referring to claim 1, as to (2), however, in the same field of endeavor, which is a clot retrieval device for removing clot from a blood vessel, Bose discloses (Figs. 4A and 5. Fig. 5 is reproduced below), “According to another embodiment, a flex region or spring region 168 (FIG. 5) (which may comprise one or more "S" shaped curves or other shapes designed to provide flexibility while maintaining adequate column strength) may be provided at the junction between adjacent longitudinal strut members or standards 150. In both instances, such flex regions 164, 168 are advantageous in that they allow the thromboembolic receiver 146 to better track and follow tortuous vessels without sacrificing needed column strength.” (]0058]). In view of Bose's teaching, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have provided flex regions as suggested by Bose between two adjacent sections 1066 and 1068 of the outer body of Aboytes so that it too would have the same advantage.

    PNG
    media_image2.png
    590
    567
    media_image2.png
    Greyscale



Referring to claim 17, Aboytes/Rapaport/Bose discloses the method of claim 16, wherein a distal end of the outer body includes a distal capture net 1028 (para [0115]: “FIGS. 12A and 12B illustrate a variation of the recanalization device 1000. The recanalization device 1000' includes the recanalization device 1000 with the addition of a second expandable member 1028 in the form of a distal capture cap coupled to a distal end portion 1036 of the elongate member 1024.”)

Referring to claim 18, Aboytes/Rapaport/Bose discloses the method of claim 16, wherein a diameter of the outer body in the deployed configuration is between 2 and 18 times larger than a diameter of the outer body in the collapsed delivery configuration (Fig. 8 or Rapaport drawings, which is reproduced above, shows that an outer diameter of the outer member in an expanded configuration is about 2 times larger than a diameter of the inner member in the expanded configuration. Thus, the outer diameter of the outer member in the expanded configuration is more than 2 times larger than a diameter of the inner member in the collapsed delivery configuration. Examiner contends that one of ordinary skill in the art would recognize that this characteristics must be applied to the modified device of Aboytes).

Referring to claim 19, Aboytes/Rapaport/Bose discloses the method of claim 16, wherein each of the first scaffolding section and second scaffolding section comprise a plurality struts in the form of closed cells (the expandable member as shown in Figs. 11A-11D has struts in the form of closed cells).

Referring to claim 20, Aboytes/Rapaport/Bose discloses the method of claim 16, further comprising: inhibiting migration of the clot into the inner body to allow a flow of blood through the inner body in the expanded deployed configuration (Rappaport discloses the clot is not entered into the inner body to allow a flow of blood through the inner body (see rejection of claim 16 above)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 1, 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, which is dependent on claim 8, of U.S. Patent No. 10,299,811 (this patent is cited in the IDS filed on May 25, 2021 with fee, hereinafter, “the patent”) in view of Aboytes (US 2011/0213403, hereinafter, “Aboytes”).
  
Present Application
U.S. Patent No. 10,299,811
Claim 1: A method of removing clot from a vessel, the method comprising:
      delivering a clot retrieval device across the clot, wherein the clot retrieval device comprises: 
      a shaft comprising a proximal end and a distal end, the shaft defining a longitudinal axis; 
      an inner body attached to the shaft and concentric with the longitudinal axis, the inner body comprising struts that diverge from the longitudinal axis, a collapsed delivery configuration, and an expanded deployed configuration; and 
      an outer body attached to the shaft and concentric with the longitudinal axis the outer body, at least partially overlying the inner body, wherein the outer body comprises: 
      struts that diverge from the longitudinal axis, 
      


      a first scaffolding section, and 
      a second scaffolding section hingedly connected distal of the first scaffolding section by a hinged strut element; the first and second scaffolding sections of the outer body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space between the inner and outer bodies; and 


     
      expanding the clot retrieval device;      
      urging, by the expanding of the first and second scaffolding sections, at least a portion of the clot therebetween and into the clot reception space.
Claims 8 & 15: A method of removing clot from a vessel, the method comprising: 
     delivering a clot retrieval device across the clot, wherein the clot retrieval device includes: 




      an inner body having a collapsed delivery configuration and an expanded deployed configuration; and 



      an outer body extending along a longitudinal axis and positioned at least partially about the inner body, wherein the outer body comprises 

wherein each of the first scaffolding section and second scaffolding section comprise a plurality struts in the form of closed cells (claim 15)

      a first scaffolding section, 
     a second scaffolding section connected distal of the first scaffolding section by a hinged strut element, and a clot inlet mouth between the first and second scaffolding section; the first and second scaffolding sections of the outer body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space between the inner body and the separate first and second scaffolding sections; 
      
urging the clot in a direction along the longitudinal axis of the clot retrieval device so as to direct at least a portion of the clot through the clot inlet mouth into the clot reception space; and inhibiting migration of the clot into the inner body to allow a flow of blood through the inner body in the expanded deployed configuration.



Again referring to claim 1, claims 8 and 15 of the patent disclose the invention substantially as claimed except for disclosing a shaft comprising a proximal end and a distal end, the shaft defining a longitudinal axis; the struts of outer body and inner body that diverge from the longitudinal axis; and the step of expanding the clot retrieval device. However, in the same field of endeavor, which is a device and method of removing clot from a vessel, Aboytes discloses (Figs. 11A-11A) expandable body 1026 is mounted to shaft 1022 and core wire 1024 for the physician to manipulate the expandable body between various configurations (para [0007]). Figs. 11A-11D show struts of expandable body 1026 are diverging from the longitudinal axis of shaft 1022 when the expandable body is expanded toward the expanded configuration (Figs. 11A-11C). 

Again referring to claim 1, in view of Aboytes’ teachings it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have provided shaft 1022, core wire 1024 to the device as claimed in claims 15 and 8 of the patent and modified the struts of the device as claimed in claims 15 and 8 of the patent with the configuration that diverge from the longitudinal axis to allow the surgeon to control the expansion of the expandable body according to the size of blood vessel.
 
Claim 8 is rejected for the same reasons as claim 1. Examiner notes that the limitation of “a second scaffolding section connected distal of the first scaffolding section by a hinged strut element, and a clot inlet mouth between the first and second scaffolding section” (claim 8 of the patent) read on the limitation of “a first independent scaffolding section, a second independent scaffolding section pivotably connected distal of the first scaffolding section”

Claim 16 is rejected for the same reasons as claim 1. 

Allowable Subject Matter
Claims 1-15 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771